El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez declaró justificado a favor de Pedro A. Vega, mayor de edad, casado y vecino de San Germán, el dominio de cierta finca radicada en el término municipal de Sabana Grande. Presentada copia cer-tificada de dicha declaratoria en el registro, el registrador la inscribió, pero con el defecto subsanable que se consigna en la siguiente nota:
“Inscrito el documento que precede al folio 94 del tomo 15 del ayuntamiento de Sabana Grande, finca número 767, inscripción Ia., con el defecto subsanable de no expresarse en el título el nombre de la esposa del promovente Don Pedro A. Vega y Vega,.”
No conforme dicho Pedro A. Yega con la calificación transcrita, interpuso contra ella el presente recurso guber-nativo.
*800La cuestión suscitada por el registrador no es nneva. Fué resuelta en sentido contrario por este tribunal en el caso de Ramos v. El Registrador de la Propiedad, 16 D. P. R. 60. El resumen de la opinión de la corte en dicho caso, es como sigue:
“Es inscribible una sentencia dictada en expediente de dominio que contiene todas las circunstancias esenciales que' la ley hipotecaria exige que deben exigirse en las inscrip-ciones que se bagan en los registros de la propiedad.
“De acuerdo con la anterior doctrina, no debe denegarse la inscripción de una sentencia dictada en expediente de domi-nio, porque siendo casado el promovente, no resulta si adqui-rió la finca en constante matrimonio, o en estado de solte-ría, y en el primer caso, no se expresa 'el nombre de la esposa, conteniendo como contiene dicha sentencia todas las circuns-tancias esenciales para la inscripción.”
No exigiendo, pues, la ley el requisito exigido por el regis-trador, es claro que cae por su base el defecto apuntado por dicho funcionario al inscribir el título de que se trata en este caso y que en tal virtud debe revocarse la nota recurrida en la parte en que lo ha sido.
No obstante la resolución a que hemos llegado, deseamos hacer constar que a nuestro juicio conviene a las partes inte-resadas adoptar el criterio del registrador para mayor clari-dad y en evitación de dificultades en las transacciones futu-ras. Inscrita una finca a favor de una persona casada sin que conste por alguno de los medios reconocidos en derecho que se trata de un bien privativo, se presume ganancial. ¡ Cuánto mejor no es entonces consignar el nombre de la otra persona que tiene derecho al dominio de la finca, en vez de omitirlo! Ya el mismo legislador, para los documentos nota-riales dispuso en la sección 16 de la ley sobre la materia, Leyes de 1906, p. 143, lo que sigue: “También darán fe” (los notarios) “acerca de la edad, estado, profesión y vecin-dad-de ios otorgantes, con relación al dicho de-los mismos, y caso de que fuere casada la persona que aparezca como *801adquirente del derecho que es objeto del contrato, se expre-sará el nombre y apellido del cónyuge que no comparezca al otorgamiento ” Véanse también los casos de Delgado v. El Registrador de San Germán y Ortiz Toro v. El Registrador de San Germán, decididos el 14 de abril de 1916.
Se revoca la nota recurrida en cuanto al defecto subsa-nable en la misma consignado.

Revocada la nota en la parte recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrejr y Hutchison.